           Case 4:20-cv-00546-JM Document 5 Filed 10/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


RHONDA BURGOS                                                              PLAINTIFF


VS.                               CASE NO. 4:20CV00546JM


MAC MECHANICAL CO. and
DANIEL GLENN McELDERRY II                                                  DEFENDANTS


                                            ORDER

       Pending is the parties’ joint motion for approval of settlement. (Docket #4). Without

expending significant judicial resources, the settlement agreement appears fair and reasonable.

Accordingly, the settlement is APPROVED. This case is dismissed WITH PREJUDICE. The

Clerk is directed to close the case.

       IT IS SO ORDERED this 15th day of October, 2020.


                                                    ____________________________________
                                                    James M. Moody
                                                    United States District Judge
